Citation Nr: 1127608	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Whether the disability rating for the Veteran's service-connected seizure disorder was properly reduced from 80 percent to 20 percent, effective from
August 1, 2008.

2.  Entitlement to an evaluation in excess of 20 percent for the seizure disability.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States Navy from August 1996 to September 2004, when he was placed on the Temporary Disability Retirement List (TDRL).  This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that reduced the disability evaluation for his seizure disorder disability from 80 percent to 20 percent, effective from August 1, 2008.  The appellant has represented himself throughout the course of this appeal.

In his April 2009 VA Form 9, the appellant requested a Travel Board hearing; he was subsequently scheduled for such a hearing in April 2011.  However, the appellant failed to report for that April 2011 hearing, and he did not submit a request to reschedule the hearing.  Under these circumstances, the Board considers the request for a Travel Board hearing to be withdrawn by the appellant.  See 38 C.F.R. § 20.704(e).  Therefore the case is ready for appellate review.

The issue of entitlement to an increased evaluation for the seizure disability is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.

The issue of entitlement to an increased rating for the headache disability been raised by the record, but it does not appear that this issue has been adjudicated by the RO.  Thus, the Board does not have jurisdiction over the issue, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an October 2004 rating action, service connection was granted for a partial complex and secondary seizure disorder; a 40 percent evaluation was assigned, effective from September 30, 2004.

2.  In an August 2005 rating action, the evaluation for the seizure disability was increased to 80 percent, effective from February 11, 2005.

3.  The appellant underwent a partial right temporal lobectomy in April 2005; other than a seizure on the day of the surgery, it appears that the appellant's seizures ceased.

4.  The appellant underwent a VA medical examination for compensation and pension purposes on September 11, 2007; the associated report listed the appellant's then-current address in the town of Orange.

5.  In a rating dated in December 2007, and based on the findings of the September 2007 VA examination, the RO proposed a reduction of the appellant's rating for his service-connected seizure disorder disability, from 80 percent to 20 percent.

6.  On January 8, 2008, the RO received a copy of the December 13, 2008, letter which the Department of the Navy had sent to the appellant regarding his Physical Evaluation Board (PEB) findings; that letter had been sent to the appellant at his then-current address in the town of Orange.

7.  On February 7, 2008, the RO issued a notification letter in relation to the proposal to reduce the rating for the appellant's service-connected seizure disorder disability, from 80 percent to 20 percent; this letter was sent to a prior address for the appellant in the town of El Cajon.

8.  The RO did not comply with the procedural requirements of 38 C.F.R. § 3.105(e).


CONCLUSION OF LAW

The criteria for the restoration of the 80 percent schedular disability evaluation for the appellant's seizure disability have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.105, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board restores the seizure disability evaluation to 80 percent, which represents a complete grant of the benefit sought on appeal.  Accordingly, assuming, without deciding, that the VCAA applies, or that any error was committed with respect to either the duty to notify or the duty to assist in relation to the seizure disability rating restoration claim, such error was harmless and will not be further discussed.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant is seeking restoration of the previously assigned 80 percent evaluation for his service-connected seizure disorder disability.  As previously noted, in an October 2004 rating action, the appellant's claim for service connection was granted; a 40 percent evaluation was assigned for a partial complex and secondary seizure disorder, effective from September 30, 2004.

Thereafter, in an August 2005 rating action, the evaluation for the seizure disorder disability was increased to 80 percent, effective from February 11, 2005.  The appellant subsequently underwent a partial right temporal lobectomy in April 2005, and he underwent a VA medical examination for compensation and pension purposes on September 11, 2007.  The examination results indicated that, other than a seizure the day of the surgery, the appellant had not had any further seizures.  Based on the medical evidence of record indicating a lack of seizure activity, including the findings of the September 2007 VA examination, the RO proposed a reduction of the appellant's rating for his service-connected seizure disorder disability, from 80 percent to 20 percent, in a rating dated in December 2007.

On February 2, 2008, the RO issued a notification letter designed to inform the appellant of a proposal to reduce the rating for his service-connected seizure disability, from 80 percent to 20 percent.  A May 2008 rating decision subsequently implemented the reduction from 80 percent to 20 percent in the rating for the seizure disability, effective August 1, 2008.

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

The instant case involves the appellant's disagreement with a rating decision which reduced from 80 percent to 20 percent the evaluation of his service-connected seizure disorder disability.  The 80 percent rating was in effect from February 11, 2005, through July 31, 2008, a period of less than five years.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (the duration of a rating must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Therefore, the requirements pertaining to reductions of ratings that have been in effect for at least five years are not applicable.  38 C.F.R. § 3.344(a),(b).

Review of the evidence of record reveals that the appellant underwent a VA medical examination for compensation and pension purposes on September 11, 2007.  The report from the September 2007 examination listed the appellant's current address as being in the town of Orange.  Thereafter, the RO received a copy of the December 13, 2008, letter from the Department of the Navy to the appellant regarding his Physical Evaluation Board findings on January 8, 2008.  The Department of the Navy had addressed that letter to the appellant at the same address in the town of Orange that was listed in the September 2007 VA examination report.

On February 7, 2008, the RO issued a notification letter in relation to the proposal to reduce the rating for his service-connected seizure disability, from 80 percent to 20 percent.  The RO sent this letter to the appellant's prior address in the town of El Cajon, and not to his current address located in the town of Orange.

Thus, the question is whether the RO, in fact, fulfilled its responsibilities to provide the appellant with notice of the proposed reduction of his benefits, to include whether the appellant was given 60 days for the presentation of additional evidence or notice of his right to request a predetermination hearing.  The law presumes the regularity of the administrative process "in the absence of clear evidence to the contrary."  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) [hereinafter Ashley I]).  The presumption of regularity of the administrative process "in the absence of clear evidence to the contrary" applies to VA's mailing of the February 2008 notice of the proposed rating reduction documents in this case.  In order for this presumption to attach, VA must mail notice to the latest address of record.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992) [hereinafter Ashley II]; Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992) (as to mailing of RO decision).  

In Ashley II, it was noted where there is clear evidence to the effect that the "regular" mailing practices are not regular or that they were not followed, the Secretary is no longer entitled to the benefit of the presumption and the burden shifts to the Secretary to establish that the relevant document was mailed to the Veteran as required by law.  Ashley II, 2 Vet. App. at 309; see Ashley I, 2 Vet. App. at 66 (quoting United States v. Roses, 706 F.2d 1563, 1567 (Fed. Cir. 1983) ("'The presumption [of official regularity may also] operate[ ] in reverse.  If [a mailing] appears irregular, it is irregular, and the burden shifts to the proponent to show the contrary'").  The Court has declared, however, that VA's use of an incorrect address constitutes the clear evidence needed to rebut the presumption that it properly notified a veteran of a determination.  See Fluker v. Brown, 5 Vet. App. 296, 298 1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) (per curium order) (holding that BVA's use of incorrect address in mailing BVA decision to appellant constituted clear evidence rebutting presumption of regularity inasmuch as it showed that mailing "appeared to be 'irregular'" (quoting Ashley II, 2 Vet. App. at 309)); Crain v. Principi, 17 Vet. App. 182 (2003) (use of incorrect zip code, in conjunction with allegation of non-receipt, is clear evidence to rebut presumption of regularity).  

Therefore, based on the irregular mailing of the reduction-of-benefits notice, in that the rating decision and notice letter documents were not sent to the last address provided by the appellant, the presumption of regularity has been rebutted.  Once the presumption has been rebutted, the burden shifts to VA to show that regular mailing practices were followed in mailing the document in question in accordance with applicable law and regulation or that the appellant actually received the documents.  See Ashley II, 2 Vet. App. at 309.  In this case, neither criterion has been satisfied.  There is no indication in the file that the RO sent copies of these documents to appellant's Orange address, and there is no evidence the appellant actually received the documents.  

In cases involving reductions in disability ratings, the Court has held that where VA acted to reduce a veteran's rating without observance of applicable law and regulation, such rating was void ab initio, and the Court would set it aside as not in accordance with law.  See, e.g., Brown v. Brown, supra, at 422 (1993).  Therefore, the Board determines that the RO's reduction of the evaluation of the appellant's seizure disorder disability was not procedurally in accordance with the provisions of 38 C.F.R. § 3.105.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  As the RO failed to apply the provisions of 38 C.F.R. § 3.105 in its reduction of the appellant's disability evaluation for his seizure disorder from 80 percent to 20 percent, the Board finds that the May 2008 rating decision was void ab initio as not in accordance with the law, and thus the Board has no legal option but to restore the 80 percent schedular rating.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105(e).


ORDER

Entitlement to restoration of an 80 percent evaluation for the service-connected seizure disability is granted, effective August 1, 2008, subject to the law and regulations governing the awards of monetary benefits.


REMAND

A determination has been made that additional development is necessary in the current appeal.  Accordingly, further appellate consideration will be deferred and this case is REMANDED for action as described below.

The Board's action above has voided the reduction of the Veteran's evaluation for his seizure disability because the procedures governing rating reductions were not complied with prior to the reduction.  However, now that the 80 percent rating has been restored, the Veteran's pending claim for an increased evaluation remains unresolved, pending readjudication after adequate notice is provided. 

Review of the evidence of record reveals that the appellant was last afforded a VA medical examination for his seizure disorder disability in March 2009 - more than two years ago.  As stated in his VA Form 9 received by the RO in April 2009, the appellant has reported an increase in the severity of his disability as reflected by his contention that he is having more attacks (seizures).  Thus he implies that the results of the March 2009 VA medical examination do not accurately reflect the current severity of his seizure disorder disability.  Thus, the evidence of record indicates that the service-connected seizure disorder disability may have increased in severity since the most recent VA examination in March 2009.  Therefore, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  After securing any necessary release(s) and with the assistance of the Veteran as needed, obtain all VA, private or other government health care records not previously secured that relate to treatment for his seizure disorder disability since 2009.  In particular all VA treatment records from May 2009 onward must be obtained and associated with the claims file.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant should also be informed of the negative results and be given an opportunity to secure the records.

4.  After the above development is completed, schedule the appellant for an appropriate VA medical examination to accurately determine and delineate the extent and severity of his seizure disorder.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner should state in the report whether said claims file review was done.

All necessary diagnostic tests should be conducted and the examiner should review the results of any testing prior to completion of the reports.  The examiner should describe all symptomatology due to the appellant's service-connected seizure disorder disability, both currently and historically.  All pertinent test results of record must be discussed.

The examiner is asked to discuss the following:

a.  How many minor seizures has the appellant had per week since 2009?  How many minor seizures has the appellant had per month since 2009?  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type) or brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances (psychomotor); and

b.  How many major seizures the appellant has had per month since 2009?  A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the VA examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide a requested opinion without result to mere speculation, the VA medical examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the severity of the Veteran's service-connected seizure disorder disability.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Review the claims file and ensure that all of the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examiner report.  If any report does not include all adequate responses to the specific opinions requested, the report must be returned to the examiner for corrective action.  

To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent feasible) in compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  If any additional development (such as the scheduling of any additional medical examination or testing to determine the extent and severity of any manifestation of the seizure disorder disability) is necessary to re-adjudicate the issue, especially in light of any newly received records, that development should be done.

7.  Thereafter, re-adjudicate the appellant's increased rating claim on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate laws and regulations.  

8.  If any benefit sought on appeal remains denied, the appellant, and his representative, if any, should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


